Name: Commission Regulation (EC) No 1253/2001 of 26 June 2001 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  economic policy
 Date Published: nan

 Avis juridique important|32001R1253Commission Regulation (EC) No 1253/2001 of 26 June 2001 amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential Official Journal L 173 , 27/06/2001 P. 0031 - 0032Commission Regulation (EC) No 1253/2001of 26 June 2001amending Regulation (EC) No 1227/2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potentialTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 15 thereof,Whereas:(1) Articles 16 and 17 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential(3), as amended by Regulation (EC) No 784/2001(4), lay down rules concerning the financing of the restructuring and conversion system.(2) For the 2000-01 financial year, financial allocations were made to Member States by Commission Decision 2000/503/EC of 25 July 2000 fixing an indicative financial allocation, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000-01 marketing year(5).(3) In particular, the rules provide for a recycling of expenditure allocated to a Member State but not actually incurred by it on 30 June to other Member States who request this funding and who have actually incurred by 30 June, all the expenditure allocated to them. The rules also provide for a reduction of the amounts allocated to Member States in subsequent financial years where that Member State has not actually incurred the expenditure allocated to it in the current financial year.(4) During the first year of application of the restructuring and conversion system, certain Member States have had difficulties in setting up and applying the system. Application of the rules in Article 16 and 17 would lead to excessive reductions in the amounts available for restructuring and conversion in those Member States in the current and next financial year. In other Member States, these difficulties have been less severe but mean that they will be unable to spend their entire allocation by 30 June, but should be able to do so by 15 October.(5) Therefore it is appropriate, on a transitional basis for the 2000-01 financial year, to mitigate these excessive reductions by providing for the possibility to recycle expenditure not actually incurred by 30 June 2001 to Member States who have not yet fully incurred their allocation by that date, within an appropriate limit.(6) It is also appropriate, on a transitional basis for the 2000-01 financial year, to provide for the possibility to recycle expenditure not actually incurred by 30 June 2001 to Member States which have spent a significant proportion of their allocation, within the limit of their initial allocation.(7) In order that Member States can make the requests foreseen in this Regulation, it is necessary that it enters into force by 30 June 2001 at the latest.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 17 of Regulation (EC) No 1227/2000: "8. In respect of the 2000-01 financial year:(a) a Member State which notifies to the Commission under Article 16(1)(a) an amount less than 75 % of the financial allocation made to that Member State by Commission Decision 2000/503/EC(6) may forward to the Commission, not later than 30 June, a request for subsequent financing of expenditure in the 2000-01 financial year in excess of the amount notified to the Commission under Article 16(1)(a);(b) a request made by a Member State in accordance with point (a) of this paragraph shall be accepted to the extent that the sum of the amount accepted and the amount notified under Article 16(1)(a) does not exceed 75 % of the total financial amount allocated to that Member State by Decision 2000/503/EC. The Commission shall notify the Member States as soon as possible after 30 June of the extent to which the requests may be accepted;(c) a Member State which notifies to the Commission under Article 16(1)(a) an amount of at least 75 % of the financial allocation made to that Member State by Decision 2000/503/EC but less than the total of that financial allocation, may forward to the Commission, not later than 30 June, a request for subsequent financing of expenditure in the 2000-01 financial year in excess of the amount notified to the Commission under Article of 16(1)(a);(d) a request made by a Member State in accordance with point (c) of this paragraph shall be accepted to the extent that the sum of the amount accepted and the amount notified under Article 16(1)(a) does not exceed the total financial amount allocated to that Member State by Decision 2000/503/EC. The Commission shall notify the Member States as soon as possible after 30 June of the extent to which the requests may be accepted;(e) by way of derogation from paragraph 2, requests made by Member States in accordance with Article 16(1)(b) shall be accepted on a pro rata basis, using the amount available after deducting, for all Member States, the sum of the total of the amounts notified in accordance with Article 16(1)(a) and the total of the amounts accepted under points (b) and (d) of this paragraph from the total financial amount allocated to the Member States by Decision 2000/503/EC. The Commission shall notify the Member States as soon as possible after 30 June of the extent to which the requests may be accepted."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 113, 24.4.2001, p. 4.(5) OJ L 201, 9.8.2000, p. 4.(6) OJ L 201, 9.8.2000, p. 4.